Citation Nr: 0423642	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for disability 
manifested by irregular heartbeat, including as due to 
exposure to Agent Orange.

3.  Entitlement to service connection for disability 
manifested by low back pain, including as due to exposure to 
Agent Orange.

4.  Entitlement to service connection for disability 
manifested by rectal pain, including as due to exposure to 
Agent Orange.

5.  Entitlement to service connection for bone loss of the 
mouth, including as due to exposure to Agent Orange.

6.  Entitlement to service connection for a bilateral knee 
disability, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is a veteran served on active duty from March 
1967 to June 1970, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Boston, 
Massachusetts.  This case was previously before the Board in 
December 2000 at which time it was remanded to the RO for 
additional development.

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND 

The prior Board remand noted the enactment of the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  VCAA and implementing 
regulations require certain notice to claimants for VA 
benefits, and the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  In the present case, 
review of the claims file fails to show that the veteran was 
provided proper VCAA notice.  The Board regrets further delay 
in this matter, but it may not properly proceed with 
appellate review until the veteran has been furnished proper 
VCAA notice.  In the past, the Board had been attempting to 
avoid such delay by sending a VCAA letter to the appellant 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision was invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, it appears that the matter 
must be returned to the RO for VCAA notice. 

Additionally, with regard to the heart disability issue, the 
peripheral neuropathy issue, and the knee disability issue, 
it appears from April 2004 written argument received from the 
veteran's representative that secondary service connection 
theories are being advanced under 38 C.F.R. § 3.310 in 
addition to direct service connection and presumptive service 
connection theories.  The secondary service connection theory 
should be considered by the RO.

It also appears that there may be outstanding medical 
evidence regarding the veteran's claim for service connection 
for bone loss of the mouth, to include as due to exposure to 
Agent Orange, and action to obtain the outstanding evidence 
is therefore required.  Specifically, a May 2003 VA general 
examiner reported that the veteran had undergone a dental 
compensation and pension examination in 2001.  The report 
from this examination is not in the veteran's claims file.  
Accordingly, it must be obtained in fulfillment of VA's duty 
to assist the veteran.  This is particularly so in view of 
the fact that it is a record in the custody of the federal 
government and thus is constructively part of the record on 
appeal.  38 U.S.C.A. § 5103A(b); See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Moreover, it is pertinent to note that dental disabilities 
are treated differently than medical disabilities in the VA 
benefits system.  Generally, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease will be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See 38 C.F.R. § 3.381.  In this case, the 
veteran was most recently diagnosed by VA in May 2003 as 
having deterioration of the teeth with alveolar bone loss 
attributed to periodontal disease.  It does not appear that 
the veteran has been informed of the distinction between 
service connection for compensation, and for treatment 
purposes, with respect to dental claims, nor has his claim 
been considered under the provisions of 38 C.F.R. §§ 3.381, 
17.161.  Such notice and consideration is required in 
fulfillment of VA's duty under the VCAA.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the foregoing, this matter is REMANDED to the RO for 
the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R.§ 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, 
including the need to furnish all 
pertinent evidence in his possession.  
Such notice must also include the 
relevant provisions regarding service 
connection for dental treatment under 38 
C.F.R. § 3.381.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should obtain a copy of the 
2001 VA compensation and pension dental 
examination report and associate it with 
the veteran's claims file.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record, to include newly raised 
secondary service connection theories (38 
C.F.R. § 3.310) with regard to the heart, 
peripheral neuropathy and knee disability 
issues, as well as under the provision of 
38 C.F.R. § 3.381 with regard to the 
dental disability issue.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


